                        Case 4:19-cv-00001-YGR Document 1 Filed 01/01/19 Page 1 of 5


               1   RYAN J. MARTON (223979)
                   ryan@martonribera.com
               2   CAROLYN CHANG (217933)
                   carolyn@martonribera.com
               3   HECTOR J. RIBERA (221511)
                   hector@martonribera.com
               4   MARTON RIBERA SCHUMANN & CHANG LLP
                   548 Market Street, Suite 36117
               5   San Francisco, CA 94104
                   Tel.: (415) 360-2511
               6
                   Attorneys for Zoho Corporation
               7
               8
                                              UNITED STATES DISTRICT COURT
               9
                                           NORTHERN DISTRICT OF CALIFORNIA
           10
                   ZOHO CORPORATION                           Case No:
           11
                                        Plaintiff,            COMPLAINT FOR DECLARATORY
           12                                                 JUDGMENT
                   v.
           13                                                 DEMAND FOR JURY TRIAL
                   SENTIUS INTERNATIONAL, LLC
           14
                                        Defendant.
           15
           16
           17

           18
           19

           20
           21
           22
           23
           24
           25
           26
           27
           28

Gibson, Dunn &
Crutcher LLP
                                                          1
                          Case 4:19-cv-00001-YGR Document 1 Filed 01/01/19 Page 2 of 5


               1          Plaintiff Zoho Corporation (“Zoho” or “Plaintiff”), by and through its attorneys, brings the
               2   following Complaint against Defendant Sentius International, LLC (“Sentius” or “Defendant”) for a
               3   declaratory judgment of non-infringement as follows:
               4                                           NATURE OF THE ACTION
               5          1.      Pursuant to the Declaratory Judgment Act, 28 U.S.C. §§ 2201 and 2201, and the patent
               6   laws of the United States, 35 U.S.C. § 101 et seq., Zoho seeks a declaratory judgment of non-
               7   infringement of U.S. Patent Nos. 7,672,985 (“’985 patent”) and RE43,633 (“’633 patent”)
               8   (collectively “the patents-in-suit”).
               9          2.      Sentius has contacted Zoho and asserted that the spell check feature in three of Zoho’s
           10      products (Zoho Mail, Zoho Docs and Zoho Recruit) (collectively “accused Zoho products”) infringe
           11      the patents-in-suit. Because Sentius’s assertions have no merit and the accused Zoho products do not
           12      infringe the patents-in-suit, Zoho seeks a declaratory judgment of non-infringement.
           13                                                  THE PARTIES
           14             3.      Zoho is a corporation organized and existing under the laws of California with a
           15      principal place of business in the Northern District of California.
           16             4.      Sentius has alleged that it is a limited liability company organized and existing under
           17      the laws of Virginia with its principal place of business at 8300 Greensboro Drive, Suite 800,
           18      McLean, VA, 22102.
           19                                          JURISDICTION AND VENUE
           20             5.      This is a civil action regarding patent non-infringement arising under the patent laws
           21      of the United States. Sentius has asserted that the patents-in-suit read on the accused Zoho products.
           22      Zoho does not infringe the patents-in-suit. Thus, a substantial controversy exists between Zoho and
           23      Sentius that is of sufficient immediacy and reality to empower the Court to issue a declaratory
           24      judgment.
           25             6.      This Court has subject matter jurisdiction over this declaratory judgment action
           26      pursuant to 28 U.S.C. §§ 1331 and 1338(a) and pursuant to 28 U.S.C. §§ 2201 and 2202.
           27             7.      This Court has personal jurisdiction over Sentius, because, on information and belief,
           28      Sentius has purposefully availed itself of the privilege of conducting activities within the state of

Gibson, Dunn &
Crutcher LLP
                           Case 4:19-cv-00001-YGR Document 1 Filed 01/01/19 Page 3 of 5


               1   California and this district. Sentius has purposefully and affirmatively sought to enforce and/or
               2   license the intellectual property at issue in this case within this district. It has asserted the patents-in-
               3   suit in this district against Microsoft Corporation and it has made licensing demands to Zoho in this
               4   district.
               5           8.      Venue is proper in this court under 28 U.S.C. § 1391(b) because the events which give
               6   rise to the requested remedy occurred in district.
               7                                     INTRADISTRICT ASSIGNMENT
               8           9.      This is an intellectual property action to be assigned on a district wide basis pursuant
               9   to Civil L.R. 3-2(c).
           10                                              BACKGROUND FACTS
           11              10.     In late 2015 Sentius sent correspondence to Zoho asserting that certain Zoho products
           12      infringe the ‘633 patent. Zoho responded in early 2016 explaining that its product did not infringe
           13      the ‘633 patent.
           14              11.     In August 2018 Sentius again contacted Zoho asserting that the accused Zoho products
           15      infringe the ’633 patent and, in addition, it contended that Zoho infringed the ’985 patent. Sentius
           16      requested that Zoho take a license to these patents.
           17              12.     Despite Sentius’s assertions, Zoho does not infringe either of the patents-in-suit.
           18                                           FIRST CLAIM FOR RELIEF
           19                         (Declaratory Judgement of Non-Infringement of the ’985 Patent)
           20              13.     Zoho repeats and realleges each and every allegation contained in the preceding
           21      paragraphs above as if fully set forth herein.
           22              14.     Sentius claims to own all right, title and interest in the ’985 patent, including rights to
           23      enforce the ’985 patent and recover for its infringement.
           24              15.     Sentius has asserted that the Zoho Mail, Zoho Docs and Zoho Recruit products
           25      infringe the ’985 patent.
           26              16.     Zoho does not infringe, directly or indirectly, the ’985 patent.
           27              17.     An actual controversy exists between Zoho and Sentius concerning non-infringement
           28      of the ’985 patent.

Gibson, Dunn &
Crutcher LLP
                          Case 4:19-cv-00001-YGR Document 1 Filed 01/01/19 Page 4 of 5


               1          18.     Accordingly, Zoho seeks a declaration that the claims of the ’985 patent are not
               2   infringed.
               3                                       SECOND CLAIM FOR RELIEF
               4                         (Declaratory Judgement of Non-Infringement of the ’633 Patent)
               5          19.     Zoho repeats and realleges each and every allegation contained in the preceding
               6   paragraphs above as if fully set forth herein.
               7          20.     Sentius claims to own all right, title and interest in the ’633 patent, including rights to
               8   enforce the ’633 patent and recover for its infringement.
               9          21.     Sentius has asserted that the Zoho Mail, Zoho Docs and Zoho Recruit products
           10      infringe the ’633 patent.
           11             22.     Zoho does not infringe, directly or indirectly, the ’633 patent.
           12             23.     An actual controversy exists between Zoho and Sentius concerning non-infringement
           13      of the ’633 patent.
           14             24.     Accordingly, Zoho seeks a declaration that the claims of the ’633 patent are not
           15      infringed.
           16                                              PRAYER FOR RELIEF
           17             WHEREFORE, Zoho prays for judgment as follows:
           18             A.      A declaration that Zoho has not infringed and is not infringing, either literally or by
           19      virtue of the doctrine of equivalents, any valid or enforceable claim of the ’985 patent, that Zoho has
           20      not contributed to or induced, and is not contributing to or inducing, infringement of the ’985 patent,
           21      and that Zoho is not liable for any infringement;
           22             B.      A declaration that Zoho has not infringed and is not infringing, either literally or by
           23      virtue of the doctrine of equivalents, any valid or enforceable claim of the ’633 patent, that Zoho has
           24      not contributed to or induced, and is not contributing to or inducing, infringement of the ’633 patent,
           25      and that Zoho is not liable for any infringement;
           26             C.      A declaration that this is an exceptional case within the meaning of 35 U.S.C. § 285
           27      and that Zoho be awarded its attorneys’ fees; and
           28             D.      Any and all other relief to which Zoho may be entitled or which this Court deems just

Gibson, Dunn &
Crutcher LLP
                         Case 4:19-cv-00001-YGR Document 1 Filed 01/01/19 Page 5 of 5


               1   and proper.
               2                                     DEMAND FOR JURY TRIAL
               3          Zoho demands trial by jury on all issues so triable.
               4
                   Dated: January 1, 2019                          Respectfully submitted,
               5

               6
               7                                                MARTON RIBERA SCHUMANN & CHANG LLP

               8                                                   By:    /s/ Ryan J. Marton
                                                                            Ryan J. Marton
               9
                                                                   RYAN J. MARTON (SBN 223979)
           10                                                      ryan@martonribera.com
                                                                   MARTON RIBERA SCHUMANN & CHANG LLP
           11                                                      548 Market Street, Suite 36117
                                                                   San Francisco, CA 94104
           12                                                      Telephone: (415) 360-2515
           13
           14
           15
           16
           17

           18
           19

           20
           21
           22
           23
           24
           25
           26
           27
           28

Gibson, Dunn &
Crutcher LLP
